4

 

rile

MAY 16 2019

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFOFNIA
UNITED STATES OF AMERICA JUDGMENT IN A CREIMENAL-GASE =
Vv (For Offenses Committed On or After November 1, 1987)

GUADALUPE GARCIA-ESPINOZA (1)
Case Number: 3:19-CR-01144-JLS

Holly A Sullivan
Defendant's Attorney

USM Number 74147298

oO -
THE DEFENDANT:
pleaded guilty to count(s) 1 and 2 of the Superseding Information

C1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count

18:1001 - False Statement To A Federal Officer (Felony) Is

8:1325 - Improper Entry By An Alien (Misdemeanor) 2s
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

XX] Count(s) (Underlying Information) is dismissed on the motion of the United States.

 

f%] Assessment: $100 on count | and $10 on count 2 for a total of $110 waived

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x] No fine C] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

May 3.2019

ate of Imposition of Sentence
LUMA SA reente LEE

HON. JANIS L. SAMMARTING
UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GUADALUPE GARCIA-ESPINOZA (1) Judgment - Page 2 of 2
CASENUMBER: _3:19-CR-01144-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served as to each count 1 and 2

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OC)

The defendant is remanded to the custody of the United States Marshal.

L] The defendant must surrender to the United States Marshal for this district:
O at A.M, on

 

O as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl onor before

C1 as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01144-JLS
